                                                                        Case 18-17254-btb       Doc 265     Entered 03/27/20 15:09:52       Page 1 of 3



                                                                    1   TIMOTHY A. LUKAS, ESQ.
                                                                        Nevada Bar No. 4678
                                                                    2   J. STEPHEN PEEK, ESQ.
                                                                        Nevada Bar No. 1758
                                                                    3   AMANDA K. BAKER, ESQ.
                                                                        Nevada Bar No. 15172
                                                                    4   HOLLAND & HART LLP
                                                                        9555 Hillwood Drive, Second Floor
                                                                    5   Las Vegas, Nevada 89134
                                                                        Tel: (702) 669-4600
                                                                    6   Fax: (702) 669-4650
                                                                        Email: tlukas@hollandhart.com
                                                                    7           speek@hollandhart.com
                                                                                akbaker@hollandhart.com
                                                                    8

                                                                    9   Attorneys for Lowenstein Sandler, LLP

                                                                   10                           UNITED STATES BANKRUPTCY COURT

                                                                   11                                     DISTRICT OF NEVADA
                     Phone: (702) 669-4600 ♦ Fax: (702) 669-4650




                                                                          In re:                                        Case No.: BK-18-17254-BTB
                                                                   12                                                   Chapter: 11
                           9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                          BAKKEN RESOURCES, INC.,
                                                                   13                                                          JOINDER TO NOTICE OF
                                Las Vegas, NV 89134




                                                                                                Debtor.                        REMOVAL AND CONSENT TO
                                                                   14                                                          REMOVAL
                                                                   15           PLEASE TAKE NOTICE that Lowenstein Sandler LLP (“Lowenstein”), by and through
                                                                   16   its attorneys of record, Holland & Hart LLP, hereby joins the Notice of Removal filed by
                                                                   17   AlixPartners, LLP and A.P. Services, LLC (collectively referred to herein as “Alix”), on
                                                                   18   March 23, 2020 (ECF No. 260) (the “Notice of Removal”), and consents to the removal of the
                                                                   19   claims against Lowenstein and Alix asserted in the Nevada Action (defined below).
                                                                   20           The Notice of Removal removed the pending counterclaims against Alix filed in an action
                                                                   21   in the Second Judicial District Court for the County of Washoe, Nevada, entitled Allan Holms v.
                                                                   22   Dan Anderson, et al. (Case No. CV14-00544) (the “Nevada Action”). A copy of Allan G. Holms’
                                                                   23   and Bakken Resources, Inc’s Second Amended Counterclaim (which added Alix and Lowenstein
                                                                   24   as counterdefendants in the Nevada Action) is attached hereto as Exhibit 1 (the “Counterclaim”).
                                                                   25   Two of the claims asserted against Alix in the Counterclaim and now removed, namely the Third
                                                                   26   Claim for Relief (negligence) and the Fourth Claim for Relief (declaratory relief) are also the
                                                                   27   same two claims brought against Lowenstein. Lowenstein is expressly named in the Third Claim
                                                                   28   for Relief (negligence) along with Alix, and the Fourth Claim for Relief (declaratory relief)
                                                                        14398023_v2                                 1
                                                                        Case 18-17254-btb        Doc 265     Entered 03/27/20 15:09:52        Page 2 of 3



                                                                    1   encompasses all counterdefendants, including Lowenstein as well as Alix. Thus, the Notice of
                                                                    2   Removal served to remove the claims against Lowenstein as well as those claims against Alix.
                                                                    3   See Creasy v. Coleman Furniture Corp., 763 F.2d 656, 660-661 (4th Cir. 1985) (in case involving
                                                                    4   multiple defendants where one defendant removed to the bankruptcy court pursuant to 28 U.S.C.
                                                                    5   § 1452, removal was effective as to other defendants); see also Fed. R. Bankr. P. 9027(b)
                                                                    6   (referencing “all parties to the removed claim”).
                                                                    7           The Notice of Removal was filed pursuant to 28 U.S.C. § 1452(a). The consent of other
                                                                    8   defendants is not required to effect the removal of a claim to the bankruptcy court under 28 U.S.C.
                                                                    9   § 1452. See PDG Los Arcos, LLC v. Adams (In re Mortgages Ltd.), 427 B.R. 780, 788-89 (D.
                                                                   10   Ariz. 2010) (citing case law holding unanimity of consent not required for removal under 28
                                                                   11
                     Phone: (702) 669-4600 ♦ Fax: (702) 669-4650




                                                                        U.S.C. § 1452 and finding removal proper without consent by all other defendants). Regardless,
                                                                   12   Lowenstein files this joinder to the Notice of Removal and consent to the removal of the claims
                           9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                   13   against Lowenstein out of an abundance of caution.
                                Las Vegas, NV 89134




                                                                   14   ///
                                                                   15   ///
                                                                   16   ///
                                                                   17   ///
                                                                   18   ///
                                                                   19   ///
                                                                   20   ///
                                                                   21   ///
                                                                   22   ///
                                                                   23   ///
                                                                   24   ///
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///

                                                                        14398023_v2                                  2
                                                                        Case 18-17254-btb           Doc 265       Entered 03/27/20 15:09:52             Page 3 of 3



                                                                    1             Further, Lowenstein consents to the entry of final orders and judgments by the bankruptcy
                                                                    2   court with respect to all claims and causes of action removed to the extent that it is later
                                                                    3   determined that the Court, absent consent of the parties, cannot enter final orders of judgments in
                                                                    4   connection herewith consistent with Article III of the United States Constitution. See Local Rule
                                                                    5   9027(a). Lowenstein has not yet answered or otherwise responded to the Counterclaim, and
                                                                    6   pursuant to the Notice of Removal will file any response1 to the Counterclaim in this Bankruptcy
                                                                    7   Court.2
                                                                    8             DATED this 27th day of March, 2020.
                                                                    9
                                                                                                                               HOLLAND & HART LLP
                                                                   10

                                                                   11
                     Phone: (702) 669-4600 ♦ Fax: (702) 669-4650




                                                                                                                               /s/ Amanda K. Baker, Esq.
                                                                                                                               TIMOTHY A. LUKAS, ESQ.
                                                                   12                                                          Nevada Bar No. 4678
                           9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                                                                               J. STEPHEN PEEK, ESQ
                                                                   13
                                Las Vegas, NV 89134




                                                                                                                               Nevada Bar No. 1758
                                                                                                                               AMANDA K. BAKER, ESQ.
                                                                   14                                                          Nevada Bar No. 15172
                                                                                                                               9555 Hillwood Drive, 2nd Floor
                                                                   15                                                          Las Vegas, NV 89134
                                                                   16                                                          Attorneys for Lowenstein Sandler, LLP
                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26   1
                                                                         Counterclaimants in the Nevada Action have agreed that a response to their suit will not be due until March 31,
                                                                        2020.
                                                                   27
                                                                        2
                                                                         A copy of this Joinder to Notice of Removal and Consent to Removal will also be filed in the Nevada Action and
                                                                   28   served on all parties to the Nevada Action.

                                                                        14398023_v2                                        3
